Citation Nr: 0913010	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for lumbar 
degenerative disc disease, currently rated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1942 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for lumbar 
degenerative disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military 
service.

2.  The Veteran's current bilateral hearing loss is causally 
related to active service.

3.  Tinnitus was not present in service or for many years 
following active duty separation, and is not causally related 
to active service. 

4.  The preponderance of the evidence shows that the Veteran 
does not currently have post-traumatic stress disorder.





CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Tinnitus was not incurred or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in April 2004, November 
2004, March 2005 and April 2005.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records.  In addition, neither the Veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  The Veteran 
has been afforded VA examinations.  He has declined a 
hearing.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the Veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service-connection for bilateral hearing loss as a result 
of being exposed to noise from artillery, mortars and gunfire 
in service.  The Board acknowledges that exposure to noise is 
consistent with the Veteran's service occupation as a heavy 
mortar crewman.  In giving due consideration to the places, 
types, and circumstances of the Veteran's service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a).  

The evidence with respect to whether the Veteran currently 
has a disabilty due to the noise exposure in service includes 
the report of an audiology examination conducted by the VA in 
May 2005 which reflects that the examiner noted that the 
Veteran had a history of noise exposure in service, and that 
he had worked at a sawmill prior to service and had driven a 
timber truck after service.  He also reported that he worked 
in a facility that was sometimes noisy.  He could not recall 
seeing a health care provider regarding his hearing prior to 
1972.  The examiner concluded that it was less likely that 
not that the Veteran's current hearing loss was related to 
his history of military exposure.  

On the other hand, the report of a medical opinion prepared 
by a VA physician in February 2009 reflects that he concluded 
that it was at least as likely as not that the Veteran's 
hearing loss was etiologically related to exposure to 
hazardous noise in service.  The examiner noted that a 
whispered voice hearing loss test given in service was not 
sensitive enough to have picked up any hearing loss which may 
have been present at that time.  The examiner further noted 
that the Veteran had noise exposure in service which included 
the use of anti aircraft artillery without the use of hearing 
protection, as well as service in a mortar platoon.  The 
examiner further noted that audiogram dated in August 1970 
reflected a drop in high frequency hearing which could 
certainly be explained by military noise exposure.  He stated 
that in summary, the Veteran has a diagnosis of bilateral 
moderately severe to severe sensorineural hearing loss in the 
right ear and moderately severe to severe hearing loss in the 
left ear, and that for the reasons mentioned before it is as 
likely as not that the Veteran's military service contributed 
to his present hearing loss.  

The Board notes that there is a credible history of hazardous 
noise exposure in service, and a medical opinion linking 
current hearing loss to service.  Although there is another 
opinion which weighs against the claim, the Board concludes 
that reasonable doubt may be resolved in the Veteran's favor.  
In summary, the evidence reasonably shows that the Veteran 
has hearing loss which was caused by exposure to noise during 
service.  Accordingly, the Board concludes that bilateral 
hearing loss was incurred in service.

II.  Entitlement To Service Connection For Bilateral 
Tinnitus.

The Veteran's service medical records are negative for any 
references to tinnitus.  On separation from service in 
September 1945, the ears were found to be normal, and there 
was no mention of tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  In fact, a VA treatment record 
dated in May 2001 reflects that the Veteran denied any 
history of tinnitus.  

The report of a VA medical opinion dated in February 2009 
reflects that the examiner concluded, in essence, that the 
cause of the tinnitus was undetermined.  He stated that the 
he could only speculate as to the nature of the Veteran's 
tinnitus as there was contradictory evidence in his medical 
records.  The statement is not enough to support the claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the Veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the Veteran's illness might 
have been caused by his wartime radiation exposure).

Although the Veteran has given his own opinion that he has 
tinnitus due to noise exposure during service, the Court has 
generally held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  The Board further finds that, to the extent 
that the Veteran presented an account of having had symptoms 
of tinnitus since service, the account is contradicted by the 
more probative contemporaneous record discussed above in 
which he denied tinnitus.  See also Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred..  

III.  Entitlement To Service Connection For PTSD.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f)

The Veteran alleges that that he developed PTSD as a result 
of combat during World War II.  The Veteran's service 
personnel records confirm that he had duties as a mortar 
crewman, and had service in Central Europe and the Rhineland.  
For the sake of analysis, the Board will assume that combat 
stressors have been shown.  In other words, his stressors 
will not be questioned in this discussion.  

Significantly, however, after reviewing the medical evidence 
which is of record, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for post-traumatic stress disorder.  The Board finds that the 
weight of the medical evidence which has been obtained 
reflects that the Veteran does not currently have post-
traumatic stress disorder, nor is there evidence that he has 
ever had it.  

The Board has noted that the Veteran's service medical 
records reflect that he was referred for a neuropsychiatric 
(NP) consultation in November 1944 after he reportedly had 
been in a depressed state for several days.  He complained of 
feeling sick and having vertigo, weak knees, and a backache.  
However, the examiner stated that there was no sign of 
depression at present.  The Veteran reportedly presented no 
signs of psychoneurosis.  The examiner concluded that he 
could find no NP disease.  The report of a medical 
examination conducted upon separation from service in 
September 1945 reflects that psychiatric evaluation was 
normal.  

The report of a mental examination conducted by the VA in 
June 1948 notes that the Veteran's only complaint pertained 
to a backache.  It was noted that he was not entertaining, 
manifesting, or expressing any mental symptoms of any kind.  

A record dated in November 1979 from the Arkansas Psychiatric 
Clinic reflects diagnoses of generalized arteriosclerosis and 
organic brain syndrome due to arteriosclerosis.  

A VA treatment record dated in June 2003 noted that the 
Veteran had no anxiety disorder or PTSD.  

The report of a PTSD examination conducted by the VA in June 
2005 reflects that the examiner stated that he could not 
elicit any PTSD symptoms during the examination.  It was 
noted that the Veteran denied nightmares and intrusive 
thoughts.  Following mental status examination, the only 
diagnosis was cognitive disorder, NOS.  The examiner 
specifically noted that post-traumatic stress disorder was 
not found.  In an addendum, the examiner stated that he 
reviewed the claims file, but again concluded that there were 
simply no PTSD symptoms.  

The foregoing reports weigh against the claim as they show 
that the Veteran does not have PTSD.  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the United States Court of Appeals for 
Veterans Claims (Court) held that, for the purposes of 
establishing service connection for post-traumatic stress 
disorder, there must be an unequivocal current diagnosis of 
post-traumatic stress disorder.  Similarly, the Court held in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  In the present case, however, the preponderance 
of the competent medical evidence shows that the Veteran's 
symptoms do not support a diagnosis of post-traumatic stress 
disorder.  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.

3.  Entitlement to service connection for PTSD is denied.


REMAND

In reviewing the claim for an increased rating for a lumbar 
spine disorder, the Board notes that the most recent 
treatment record contained in the claims file is dated in 
2004.  It appears likely that several additional years of 
treatment records exist but have not been obtained.  The 
Board also notes that the most recent VA examination was 
conducted four years ago in April 2005.  Another examination 
would allow an opportunity to better assess the current 
severity of the disability.  

The Board also notes that additional notification is required 
to the Veteran pursuant to the Veterans Claims Assistance Act 
of 2000.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty-to-assist notice which must be 
provided to a Veteran who is seeking a higher rating.  The 
Board finds that Veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letter in the 
present case contained virtually the same information which 
was found to be inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for his lumbar spine 
disorder.  The notice letter must explain 
that evidence is required to demonstrate 
the worsening of the service-connected 
condition and the effect of that 
worsening on the claimant's occupational 
and daily life, and the letter should 
provide the specific criteria necessary 
to be awarded the higher disability 
rating for the condition (such as a 
specific measurement or test result).  
The Veteran should then be afforded an 
appropriate period of time to respond.  
The RO should attempt to obtain any 
additional evidence identified by the 
Veteran.  

2.  The RO should obtain the Veteran's 
recent medical treatment records 
pertaining to the spine.

3.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disability of the spine.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected spine disorder 
in detail.  All findings necessary to 
evaluate the Veteran's spine disorder 
under the General Rating Formula for 
Diseases and Injuries of the Spine as 
well as under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes should be 
provided.  The examiner should state the 
range of motion of the Veteran's spine, 
in degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movements, or 
when the joint is used repeatedly over 
time.  The examiner should specify the 
point of flexion or extension at which 
pain begins to occur, and the point at 
which motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups or with extended use.  
The examiner must specifically state 
whether the Veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the Veteran should be afforded 
imaging or other diagnostic studies.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the Veteran's 
medical records were reviewed.  The 
examiner must specifically address 
whether the spine disorder results in a 
neurologic abnormality which could be 
rated as a separate component of or 
separately from his service-connected 
spine disability.

4.  The RO should review the examination 
reports to determine if it is in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

5.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


